Case 3:21-cv-00398-RCJ-WGC Document 1-1 Filed 08/31/21 Page 1 of 19




             EXHIBIT A



               Complaint




             EXHIBIT A
 Case 3:21-cv-00398-RCJ-WGC Document 1-1 Filed 08/31/21 Page 2 of 19
                                                                                Electronically Filed
                                                                                8/3/2021 8:21 AM
                                                                                Steven D. Grierson
                                                                                CLER OF THE COU

 1    JAMES P. KEMP,ESQUIRE
      Nevada Bar No. 006375
 2    KEMP & KEMP, ATTORNEYS AT LAW
 3    7435 W. Azure Drive, Suite 110,
      Las Vegas, NV 89130                                                 CASE NO: A-21-838852-
 4   (702)258-1183/(702) 258-6983(fax)                                              Department
     jp@kemp-attorneys.com
 5    Attorney for Plaintiff TERRANCE DOBBINS
 6
                                           DISTRICT COURT
 7                                      CLARK COUNTY NEVADA
                                                        ***

 8   TERRANCE DOBBINS,                                 )
                                                       )
 9                                       Plaintiff,         Case No.:
     vs.                                               )
10
                                                       ) Department No.:
11   TESLA,INC.,(a.k.a. TESLA MOTORS,                  )
     INC.)a Delaware Corporation; DOES I-X;                   COMPLAINT
12   and, ROE Business Entities I-X,
                                                )
                                     Defendants.)       JURY TRIAL DEMANDED
13                                              )
                                                ) Arbitration Exemption: action seeking
14                                              ) equitable or extraordinary relief.
                                                )
15
                COMES NOW THE PLAINTIFF,by and through his counsel, JAMES P. KEMP,ESQ.,of
16

17   KEMP & KEMP, ATTORNEYS AT LAW, and states and alleges causes of action against the

18   Defendant(s) as follows:

19                                               JURISDICTION
20
           1.    This is a civil action for damages brought by TERRANCE DOBBINS against his former
21
     employer to redress discrimination and retaliation under state and federal anti-discrimination statutes
22
     under NRS 613.330 et seq., and Title VII of the 1964 Civil Rights Act, as amended by the 1991
23
     Civil Rights Act, 42 U.S.C. § 2000e to include discrimination and retaliation based on race and
24

25   protected activities related to race. Plaintiff also brings claims for discrimination and retaliation

26   under 42 U.S.C. § 1981. Plaintiff also alternatively brings a claim for discrimination under NRS

27   613.333 because he was fired for his lawful use of a product in Nevada.
28

                                                        1

                                    Case Number: A-21-838852-C
 Case 3:21-cv-00398-RCJ-WGC Document 1-1 Filed 08/31/21 Page 3 of 19




 1       2.   The events complained of herein took place in Storey County, Nevada.

 2       3.   Plaintifftimely filed a dual charge with the Nevada Equal Rights Commission(NERC)and
 3
     the Equal Employment Opportunity Commission(EEOC), Charge Nos. 0315-19-0034R and 34B-
 4
     2019-00553 on February 21, 2019 (which was later amended), alleging race discrimination and
 5
     retaliation in violation of Nevada and Federal law. This dual filing was made pursuant to the law
 6

 7   and the then-active Work Sharing Agreement between EEOC and NERC.

 8       4.   Plaintifftimely filed a dual charge with the Nevada Equal Rights Commission(NERC)and

 9   the Equal Employment Opportunity Commission(EEOC), Charge Nos. 1011-18-0133R and 34B-
10
     2018-01249 on or about July 9,2018 alleging race and discrimination and harassment in violation of
11
     Nevada and Federal law. This dual filing was made pursuant to the law and the then-active Work
12
     Sharing Agreement between EEOC and NERC.
13
         5.   On May 20, 2021, the EEOC issued Plaintiff a "Notice of Right to Sue" in both the
14

15   aforementioned Charges. Plaintiffis timely filing this civil action within the requisite 90 days ofhis

16. receipt of that Notice.

17       6.   Plaintiff has fully complied with all prerequisites under Title VII and Nevada state statutes
18
     to pursue these claims in this court.
19
                                                  PARTIES
20
         7.   TERRANCE DOBBINS (herein "Plaintiff'), is a black African-American male over the
21
     age of 21 and at all times complained of herein was a resident of the County of Washoe, Nevada.
22

23       8.   Defendant, TESLA,INC, is a Delaware Corporation. Upon information and belief, it is

24   also known as TESLA MOTORS,INC. It has continuous and ongoing business operations in the

25   state of Nevada and engages in an industry affecting commerce. It has well in excess of 500
26
     employees. A review of business entities registered with the Nevada Secretary of State apparently
27

28
                  Case 3:21-cv-00398-RCJ-WGC Document 1-1 Filed 08/31/21 Page 4 of 19




                  1   revealed that TESLA,INC. has not registered to do business in the State of Nevada; however, its

                  2   alias TESLA MOTORS,INC. is registered with the Secretary of State. Accordingly, Plaintiff is
                  3
                      unaware of where TESLA,INC."resides" for purposes of venue and therefore sues TESLA,INC.in
                  4
                      the county of his choice pursuant to NRS 13.040 and designates Clark County, Nevada as the place
                  5
                      for trial.
                  6

                  7       9. Defendants can only operate by and through its employees whether those persons are

                  8   designated as owners, agents, managers, supervisors, or employees.

                  9       10. Plaintiff is unaware of the true names and capacities whether individuals, corporations,
                 10
                      associates, or otherwise of Defendants DOE INDIVIDUALS I through X and ROE BUSINESS
                 11
                      ENTITIES I through X, inclusive, and therefore sues these Defendants by such fictitious names.
                 12
                      Plaintiffis informed and believes and thereupon alleges that the Defendants,and each ofthem,are in
                 13
         ;            some manner responsible and liable for the acts and damages alleged in this Complaint. Plaintiff
1:2" :•:Fo""     14
g <
   <   >         15   will seek leave of this Court to amend this Complaint to allege the true names and capacities ofthe

g0<          16 DOE INDIVIDUAL and ROE CORPORATION Defendants when the true names of the DOE
        5:9- 17
  •-r-t <       INDIVIDUAL and ROE CORPORATION Defendants are ascertained.
           44.   18
                                             ALLEGATIONS COMMON TO ALL CLAIMS
                 19
                          1 1. Plaintiff was employed by Defendants from March 6,2017 through February 8,2019 as a
                 20
                      Maintenance Technician.
                 21
                          1 2. Plaintiff was good at his job and enjoyed his work very much up until the time that the
                 22

                 23   Defendants engaged in the illegal discrimination and retaliation set forth herein.

                 24       13. Plaintiff performed his job at a level that met or exceeded the reasonable expectations of

                 25   the Defendants.
                 26
                          14. The Defendants discriminated against Plaintiff due to his race, black African-American.


                 28

                                                                       3
 Case 3:21-cv-00398-RCJ-WGC Document 1-1 Filed 08/31/21 Page 5 of 19




 1   Plaintiff was subjected to different and unequal terms and conditions ofemployment,harassed, and

 2   discharged.
 3
         15. The Defendants retaliated against Plaintiff for his engaging in protected activities under
 4
     N RS Chapter 613,Title VII ofthe Civil Rights Act of 1964,and 42 U.S.C. § 1981. These protected
5
     activities included, but were not limited to, Plaintiff's filing of Charges 1011-18-0133R and 34B-
6

 7   2018-01249 with NERC and EEOC and Plaintiff complaining to Defendant's managers or human

 8   resources employees and his superiors in Defendant's organization that he was being discriminated

 9   against by his co-workers and/or superiors including Richard Williams, Daniel Morrissette, and
10
     Christian Collins. The retaliation took several forms, principally Plaintiff Was further harassed in
11
     retaliation and then terminated from his employment.
12
         16. On several occasions including during the 300 days prior to July 9,2018 and the 300 days
13
     prior to February 21,2019 Plaintiff was subjected to harassment and discrimination based on race.
14

15   This included repeatedly subjecting Plaintiffto drug testing based on false accusations ofhim being

16   on marijuana in the workplace. Every drug test came back negative. Plaintiff was singled out for

17   this harassing treatment and employees not in his protected class, race, were not treated in this
18
     manner. Plaintiff alleges that this harassment was because of his race.
19
         1 7. Plaintiff was subjected to continuing action of harassment based on sex and race from
20
     approximately September 15, 2017 through February 8, 2019.
21
         1 8. Starting in around September 2017 several of Plaintiff's co-workers began making
22

23   inappropriate sexual and racial comments in his presence. On or about October 15,2017 William

24   Grove (white) made a comment to Plaintiff that Plaintiff worked at the "KFC and watermelon

25   paich." This comment was made in the presence of several co-workers and members of
26
     management such as Richard Palio, Supervisor and Daniel Morrissette, Supervisor. The co-workers,
27

28

                                                      4
 Case 3:21-cv-00398-RCJ-WGC Document 1-1 Filed 08/31/21 Page 6 of 19




 1    including the supervisors laughed at this racially derogatory statement made to Plaintiffand Plaintiff

 2    opposed this by telling the supervisors and co-workers that he was offended and that they should
 3
      stop. Plaintiffreported this incident to Human Resources. Plaintiff was not informed ofany action
 4
      taken to address the racially hostile environment for nearly two months when, in December 2017,
 5
      Plaintiffrequested an update and was told that "appropriate action" was taken, but Plaintiff was not
 6

 7    informed of what that action consisted of.

 8        19. Despite Plaintiff's requests to be free of sexually and racially hostile statements in the

 9    workplace, William Grove and Richard Williams, a Supervisor, continued to make sexual and
10
      racially offensive comments in Plaintiff's presence. Grove and Williams continually discussed
11
      topics such as "pegging" which is a slang term referring to a graphic sex act involving anal
12
      penetration of a male with a sex prosthetic. Grove and Williams harassed Plaintiff by sarcastically
13
      stating that they could not now make race related statements in Plaintiff's presence which was
14

15    retaliatory harassment for Plaintiff having complained about racial harassment to Human Resources.

16.   After Plaintiff's complaint to Human Resources Grove and Williams began to make false

17    accusations against Plaintiff, such as falsely accusing him of"sleeping on the job" in a retaliatory
18
      attempt to get Plaintiff fired for his protected activity of complaining about harassment.
19
         20. In February 2018 Plaintiffrequested a transfer to a different department which would have
20
      gotten him away from the harassment of Grove and Williams. This request was denied.
21
         21. In April 2018 Grove and Williams moved to a different shift and Williams was promoted.
22

23       22. In August 2018 Plaintiff was transferred to be under Williams' supervision. Williams

24    promptly started retaliating against Plaintiff for his prior protected activities set forth above.

25    Williams attempted to issue a write up to Plaintiff for being a "no call no show" when in fact the
26
      absence had been approved. When that attempt at getting Plaintiff in trouble failed, Williams
27

28

                                                        5
 Case 3:21-cv-00398-RCJ-WGC Document 1-1 Filed 08/31/21 Page 7 of 19




 1   accused Plaintiff of smelling like marijuana and Plaintiff was suspended pending an investigation
2    and a drug test. The drug test was negative and Plaintiffreturned to work on or about September 11,
 3
     2018.
 4
        23. Plaintiff continued to request a transfer away from the harassers, but was denied.

        24. Plaintiff continued to suffer racially discriminatory and harassing statements in the

 7   workplace. For example in August 2018 Christian Collins asked Plaintiffifhe knew what Reno was

 8   an acronym for. Plaintiffresponded that he did not. Collins stated that it stood for "run every ninja

 9   out" which in the context Plaintiff clearly understood that "ninja" was -substitute for "nigger."
10
     Plaintiff was the only black technician employee in the department in which he worked.
11
        25. Plaintiff was discriminated against and retaliated against by giving higher raises to his non-
12
     African American co-workers who had not complained about discrimination while Plaintiff was
13
     given lower raises for no discernable reason other than discrimination and retaliation. In 2018
14

15   Plaintiff was only given a $0.50 per hour raise when he should have gotten a $1.25 per hour under

16   the formula as his non-African American co-workers were.

17      26. Plaintiff was also discriminated against in receiving promotions. William Grove and
18
     Richard Williams who are white were both promoted while Plaintiff was not promoted and certainly
19
     not promoted to the same level or with the same terms and conditions as his white counterparts in the
20
     workplace.
21
        27. As noted above,Plaintifffiled Charge Nos 1011-18-0133R(NERC)and 34B-2018-0I249
22

23   on or about July 9, 2018.

24      28. On or about February 8, 2019 Plaintiff was discharged from his employment.
25      29. Plaintiffs termination from employment was because ofhis protected activity ofopposing
26
     unlawful discrimination and harassment in the workplace and by participation in charges of
27

28

                                                      6
 Case 3:21-cv-00398-RCJ-WGC Document 1-1 Filed 08/31/21 Page 8 of 19




     discrimination, harassment, and or retaliation against Defendant TESLA, INC. Plaintiff's
 2   termination was in whole or in part because ofhis race, black African-American and/or in retaliation
 3
     for his previous charges with NERC and EEOC and/or his complaints to Defendant's Human
 4
     Resources personnel about ongoing racial and sexual harassment.
 5
        30. The reasons given for Plaintiff's discharge were false and pretextual. The reasons alleged
 6

 7   by Defendants are in fact illegal under Nevada law; however, they are also not true and not worthy

 8   ofcredence as actual reasons. The real reasons were discrimination based on race and retaliation for

     Plaintiff's protected activity of opposing illegal race discrimination and harassment by Defendant
10
     and its managers and supervisors.
11
                                 FIRST CAUSE OF ACTION
12                              DISCRIMINATION BASED ON
                      RACE IN VIOLATION OF FEDERAL AND STATE LAW

        31. Plaintiffrepeats and re-alleges each and every pertinent allegation contained in and every

     other pertinent paragraph contained in this Complaint, as if set forth fully herein.

        32. Plaintiff is a member of the class of persons protected by federal and state statutes

     prohibiting discrimination based on race specifically black African-American. Plaintiff was properly

     performing all his job duties consistent with the employer's reasonable expectations.
19
        33. Defendants,as employers,are subject to the federal statute prohibiting discrimination, Title
20
     VII, 42 U.S.C. § 2000e et seq. as amended, and the Nevada state statute prohibiting race
21
     discrimination, N.R.S. 613.310 et seq., and thus have a legal obligation to provide Plaintiff and all
22

23   employees a workplace free of unlawful discrimination. They failed to do so.

24      34. Plaintiff was treated differently because ofhis race, black African-American. Examples of
25   this differing treatment, as more fully detailed above,include, but are not limited to, being subjected
26
     to being harassed and subjected to a hostile work environment, and being terminated in a
27

28

                                                       7
 Case 3:21-cv-00398-RCJ-WGC Document 1-1 Filed 08/31/21 Page 9 of 19




 1   discriminatory manner in comparison to similarly situated employees not in his protected class.

2       35. The aforementioned actions also give rise to an illegal hostile environment based on

     Plaintiff's race, black African-American. That hostile environment arose out of the cumulative
 4
     effects of events occurring between September 15, 2017 and February 8, 2019, which created an
5
     illegally hostile environment within the limitation period under Title VII and the Nevada Statute and
6

 7   for which Plaintiff dual-filed a sworn Charge with the NERC and EEOC,and subsequently amended

8    that Charge, on or about July 9, 2018. The Amended Charge (EEOC #34B-2018-01249) is

 9   incorporated here by this reference. Further the Amended Charge from EEOC #34B-2019-00553 is
10
     incorporated by reference.
11
        36. Plaintiffperceived his working environment to be abusive or hostile as Would a reasonable
12
     person in Plaintiff's circumstances-. The hostile work environment was severe or pervasive and
13
     altered the terms and conditions ofPlaintiff's employment.
14

15      37. This illegal and hostile environment made it more difficult for Plaintiff to do his job,

16   affected his work performance, his work-place well-being, and his mental state.

17      38. Defendants had actual and constructive knowledge of the intolerable conditions and
18
     discrimination to which Plaintiff was subjected, but chose not to remedy the situation.
19
        39. These actions constitute violations offederal law prohibiting race discrimination, Title VII,
20
     42 U.S.C. § 2000e et seq. as amended, and Nevada state law, N.R.S. 613.310 et seq.
21
        40. Plaintiff has suffered economic loss as a result of this illegal race discrimination and is
22

23   entitled to recover an amount sufficient to make him whole.

24      41. The Plaintiff suffered the tangible adverse employment action of termination from

25   employment.
26
        42. Plaintiff is entitled to reinstatement, back pay, front pay in lieu of reinstatement, and any
27

28

                                                      8
Case 3:21-cv-00398-RCJ-WGC Document 1-1 Filed 08/31/21 Page 10 of 19




 1   other monetary and equitable remedies contemplated by state and federal anti-discrimination laws.
2        43. Plaintiffhas suffered emotional distress, embarrassment, humiliation, and mental anguish
3
     and is entitled to be compensated for those inflictions under the aforementioned federal statute.
 4
         44. Plaintiff is entitled to punitive damages under federal and/or state law in an amount
5
     sufficient to punish Defendants and to deter them from engaging in these actions.
 6

7        45. As a result of Defendants' acts described in this Complaint, Plaintiff has been forced to

8    engage the services of an attorney and expend costs to pursue and protect his rights under the law.

 9       46.    Defendants have acted with malice, fraud or oppression and a conscious disregard of
10
     Plaintiff's rights.
11
                                     SECOND CAUSE OF ACTION
12                                  DISCRIMINATION BASED ON
                      SEX IN VIOLATION OF FEDERAL AND STATE LAW
13       47. Plaintiff repeats and re-alleges each and every.pertinent allegation contained in and every
14
     other pertinent paragraph contained in this Complaint, as if set forth fully herein.
15
         48. Plaintiff was subjected to an abusive sexually charged hostile environment in his workplace
16
     by his co-workers and/or supervisors making offensive jokes and statements ofa sexual nature such
17
     as graphic discussions of"pegging" which involves the insertion ofa sex prosthetic into the anus of
18

19   a man. This was objectively offensive and did in fact offend Plaintiff.

20       49. The aforementioned actions created an illegally hostile environment within the limitation

21
     period under Title VII and the Nevada Statute and for which Plaintiffdual-filed a sworn Charge with
22
     the NERC and EEOC, and subsequently amended that Charge, on or about July 9, 2018. The
23
     Amended Charge(EEOC #34B-2018-01249) is incorporated here by this reference.
24
      • 50. Plaintiff perceived his working environment to be abusive or hostile as would a reasonable
25

26   person in Plaintiff's circumstances. The hostile work environment was severe or pervasive and

27   altered the terms and conditions of Plaintiff's employment.

28

                                                      9
Case 3:21-cv-00398-RCJ-WGC Document 1-1 Filed 08/31/21 Page 11 of 19




 1       51. This illegal and hostile environment made it more difficult for Plaintiff to do his job,
2    affected his work performance, his work-place well-being, and his mental state.
3
         52. Defendants had actual and constructive knowledge of the intolerable conditions and
 4
     discrimination to which Plaintiff was subjected, but chose not to remedy the situation.
5
         53. These actions constitute violations offederal law prohibiting race discrimination, Title VII,
6

 7   42 U.S.C. § 2000e et seq. as amended, and Nevada state law, N.R.S. 613.310 et seq.

8        54. Plaintiff has suffered emotional distress, embarrassment, humiliation,and mental anguish

 9   and is entitled to be compensated for those inflictions under the aforementioned federal statute.
10
         55. Plaintiff is entitled to punitive damages under federal and/or state law in an amount
11
     sufficient to punish Defendants and to deter them from engaging in these actions.
12
         56. As a result of Defendants' acts described in this Complaint, Plaintiff has been forced to
13
     engage the services of an attorney and expend costs to pursue and protect his rights under the law.
14

15       57.    Defendants have acted with malice, fraud or oppression and a conscious disregard of

16   Plaintiff's rights.

17                                THIRD CAUSE OF ACTION
                                  RETALIATION BASED ON
18
                       RACE IN VIOLATION OF FEDERAL AND STATE LAW
19
         58. Plaintiffrepeats and re-alleges each and every pertinent allegation contained in and every
20
     other pertinent paragraph contained in this Complaint, as if set forth fully herein.
21
         59. The aforementioned state and federal statutes prohibiting discrimination also separately
22

23   prohibits employers from retaliating against any individual engaging in protected activity which

24   includes reporting, complaining about, or raising concerns, and opposing possible discrimination or
25   acts which might constitute discrimination and/or participation in proceedings and actions regarding
26
     enforcement of the law. Defendant knew about Plaintiff's protected activity including his filing
27

28

                                                      10
                     Case 3:21-cv-00398-RCJ-WGC Document 1-1 Filed 08/31/21 Page 12 of 19




                          charges with NERC and EEOC.

                             60. Defendants subjected Plaintiff to retaliation after, and as a result of, his engaging in

                          protected activity as more fully detailed herein. Plaintiff's protected activities include: 1)reporting,

                          complaining about and opposing the illegal actions of his managers and co-workers; 2)filing and

                          pursuing charges with NERC and EEOC; and, 3) the continual communication with Defendants

                      7   regarding the illegal actions and discrimination.

                      8      61. The actions and conduct by Defendants would deter Plaintiff and others from reporting,

                      9   complaining, opposing or otherwise engaging in protected conduct, thus constituting illegal
                     10
                          retaliation because Title VII has been held to prohibit employer's actions which "well might have
                     11
                          dissuaded a reasonable worker from making or supporting a charge of discrimination." Burlington
                     12
                          Northern Co. v. White, 548 U.S. 53 (2006).
                00
                     13
                             62. Defendants failed to take reasonable actions to prevent retaliation against Plaintiff. To
                     14
6T4
                     15   Plaintiff's knowledge and perception, after he complained and otherwise engaged in protected

      7
      - t EiC
      c              16   activities, no preventive or remedial actions were taken to prevent retaliation.
      0 •2(..7 07,

         tr)         17      63. The aforementioned action and conduct of Defendants constitutes illegal retaliation
                     18
                          prohibited under state and federal law.
                     19
                             64. As a direct and proximate cause of Defendants' wrongful conduct and illegal
                     20
                          discrimination in the form of retaliation, Plaintiff has been seriously harmed, economically and
                     21
                          emotionally, and is, therefore, entitled to be fully compensated.
                     22

                     23      65. Plaintiff is entitled to punitive damages under federal law in an amount sufficient to punish

                     24   Defendants and to deter them from engaging in these actions involving a conscious disregard of
                     25   Plaintiff's rights under the law.
                     26
                             66. As a result of Defendants' acts described in this Complaint, Plaintiff has been forced to
                     27

                     28

                                                                            11
Case 3:21-cv-00398-RCJ-WGC Document 1-1 Filed 08/31/21 Page 13 of 19




 1   engage the services of an attorney and expend costs to pursue and protect his rights under the law.
2                                FOURTH CAUSE OF ACTION
 3                                RETALIATION BASED ON
                       SEX IN VIOLATION OF FEDERAL AND STATE LAW
 4
        67. Plaintiff repeats and re-alleges each and every pertinent allegation contained in and every
5
     other pertinent paragraph contained in this Complaint, as if set forth fully herein.
6

 7      68. The aforementioned state and federal statutes prohibiting discrimination also separately

8    prohibits employers from retaliating against any individual engaging in protected activity which

 9   includes reporting, complaining about, or raising concerns, and opposing possible discrimination or
10
     acts which might constitute discrimination and/or participation in proceedings and actions regarding
11
     enforcement of the law. Defendant knew about Plaintiff's protected activity including his filing
12
     charges with NERC and EEOC.
13
        69. Defendants subjected Plaintiff to retaliation after, and as a result of, his engaging in
14

15   protected activity as more fully detailed herein. Plaintiff's protected activities include: I)reporting,

16   complaining about and opposing the illegal actions ofhis managers and co-workers; 2)filing charges

17   with NERC and EEOC;and,3)the continual communication with Defendants regarding the illegal
18
     actions and discrimination.
19
        70. The actions and conduct by Defendants would deter Plaintiff and others from reporting,
20
     complaining, opposing or otherwise engaging in protected conduct, thus constituting illegal
21
     retaliation because Title VII has been held to prohibit employer's actions which "well might have
22

23   dissuaded a reasonable worker from making or supporting a charge of discrimination." Burlington

24   Northern Co. v. White, 548 U.S. 53(2006).
25      71. Defendants failed to take reasonable actions to prevent retaliation against Plaintiff To
26
     Plaintiff's knowledge and perception, after he complained and otherwise engaged in protected
27

28

                                                       12
Case 3:21-cv-00398-RCJ-WGC Document 1-1 Filed 08/31/21 Page 14 of 19




 1   activities, no preventive or remedial actions were taken to prevent retaliation.
2       72. The aforementioned action and conduct of Defendants constitutes illegal retaliation
 3
     prohibited under state and federal law.
 4
        73. As a direct and proximate cause of Defendants' wrongful conduct and illegal
5
     discrimination in the form of retaliation, Plaintiff has been seriously harmed, economically and
6

 7   emotionally, and is, therefore, entitled to be fully compensated.

8       74. Plaintiffis entitled to punitive damages under federal law in an amount sufficient to punish

 9   Defendants and to deter them from engaging in these actions involving a conscious disregard of
10
     Plaintiff's rights under the law.
11
        75. As a result of Defendants' acts described in this Complaint, Plaintiff has been forced to
12
            engage the services ofan attorney and expend costs to pursue and protect his rights under the
13
             law
14

15                              FIFTH CAUSE OF ACTION:
                      VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C.§ 1981
16
        76. Plaintiffrepeats and re-alleges each and every pertinent allegation contained in and every
17
     other pertinent paragraph contained in this Complaint, as if set forth fully herein.
18

19      77. Defendants have violated the Civil Rights Act of 1866, 42 U.S.C. § 1981 as amended,

20   through the actions of their managers and officials in failing to provide equal contractual

21   opportunities to black African —American employees.
22
        78. Defendants intentionally retaliated against Plaintiff for his opposing their discriminatory
23
     and illegal conduct under the Act and for demanding equal treatment in his contractual relations with
24
     Defendants.
25

26       79. Plaintiff has been harmed by Defendants' actions, has suffered damages,and is entitled to

27   be fully compensated therefor.

28

                                                      13
Case 3:21-cv-00398-RCJ-WGC Document 1-1 Filed 08/31/21 Page 15 of 19




 1       80. The actions ofDefendants were willful, malicious,oppressive,and calculated to discourage
2    Plaintiff and other of Defendants' employees from pursuing their rights under Federal law.
 3
     Defendants should be subjected to Punitive and Exemplary damages to deter future conduct ofthis
 4
     sort.

         81. As a result of Defendants' actions, Plaintiff has been required to hire an attorney and
 6

 7   expend fees and costs to pursue and protect his legal rights through this action and is, therefore,

 8   entitled to recover his reasonable attorney fees and costs in an amount to be determined.

 9                               SIXTH CAUSE OF ACTION:
                         RETALIATION IN VIOLATION OF 42 U.S.C.§ 1981
10

11       82. Plaintiff repeats and re-alleges each and every pertinent allegation contained in and every

12   other pertinent paragraph contained in this Complaint, as if set forth fully herein.

13       83. Plaintiff was retaliated against after he opposed and complained about the discriminatory
14
     treatment he received in Defendants' workplace.
15
         84. Plaintiff suffered one or more adverse job consequences intentionally imposed by
16
     Defendant, as detailed above. These consequences were of the type that would tend to discourage
17
     similarly situated employees from complaining about or opposing illegal discrimination.
18

19       85. Plaintiffs employment was terminated by Defendants when he was discharged due to

20   discrimination based on race and retaliation for Plaintiff having opposed and complained about the

21   discriminatory and illegal treatment.
22
         86. Defendants' discriminatory and retaliatory treatment ofthe Plaintiffin his employment was
23
     in violation of42 U.S.C. § 1981.
24
         87. Plaintiff suffered mental anguish, humiliation and emotional distress as a direct and
25

26   proximate result of Defendants' actions.

27       88. Plaintiff has suffered and will suffer lost wages and benefits ofemployment as a direct and

28

                                                      14
Case 3:21-cv-00398-RCJ-WGC Document 1-1 Filed 08/31/21 Page 16 of 19




 1   proximate result of the actions of the Defendants.
 2       89. The actions of Defendants were willful, malicious, oppressive,and calculated to discourage
 3
     Plaintiff and other of Defendants' employees from pursuing their rights under Federal and/or Nevada
 4
     law. Defendants should be subjected to Punitive and Exemplary damages to deter future conduct of
 5
     this sort.
 6

 7       90. As a result of Defendants' actions, Plaintiff has been required to hire an attorney and

8    expend fees and costs to pursue and protect his legal rights through this action and is, therefore,

 9   entitled to recover his reasonable attorney fees and costs in an amount to be determined.
10
                               SEVENTH CAUSE OF ACTION:
11                      DISCRIMINATION IN VIOLATION OF NRS 613.333

12       91. Plaintiff repeats and re-alleges each and every pertinent allegation contained in and every

13   other pertinent paragraph contained in this Complaint, as if set forth fully herein.
14
         92. The Defendant's act of terminating the Plaintiff constituted a violation of NRS 613.333
15
     which states in relevant part as follows:
16
             NRS 613.333 Unlawful employment practices: Discrimination for lawful use of
17           any product outside premises of employer which does not adversely affect job
             performance or safety of other employees.
18
                     1. It is an unlawful employment practice for an employer to:
19                  (a) Fail or refuse to hire a prospective employee; or
                    (b)Discharge or otherwise discriminate against any employee concerning the
20           employee's compensation, terms, conditions or privileges of employment,
                     because the employee engages in the lawful use in this state of any product
21           outside the premises ofthe employer during the employee's nonworking hours,ifthat
             use does not adversely affect the employee's ability to perform his or her job or the
22
             safety of other employees.
23                   2. An employee who is discharged or otherwise discriminated against in
             violation of subsection 1 or a prospective employee who is denied employment
24           because of a violation of subsection 1 may bring a civil action against the employer
             who violates the provisions of subsection 1 and obtain:
25                  (a) Any wages and benefits lost as a result of the violation;
26                  (b) An order of reinstatement without loss of position, seniority or benefits;
                    (c) An order directing the employer to offer employment to the prospective
27           employee; and

28

                                                      15
Case 3:21-cv-00398-RCJ-WGC Document 1-1 Filed 08/31/21 Page 17 of 19




 1                     (d)Damages equal to the amount of the lost wages and benefits.
                        3. The court shall award reasonable costs, including court costs and
 2              attorney's fees to the prevailing party in an action brought pursuant to this section.
 3                      4. The remedy provided for in this section is the exclusive remedy for an
                action brought pursuant to this section.
 4
        93. A cold remedy containing alcohol sold over the counter is a product as contemplated in the
 5
     statute.
 6

 7      94. Alcohol is a product as contemplated in the statute.

 8      95. The Plaintiff lawfully used a cold remedy containing alcohol in Nevada outside of the

 9   Defendant's premises during the Plaintiff's nonworking hours on or about February 6, 2019.
10
        96. The Plaintiff's lawful use ofa cold remedy containing alcohol in his nonworking hours and
11
     outside ofhis employer's premises did not adversely affect his ability to perform hisjob and did not
12
     affect the safety of other employees.
13
        97. The Plaintiff was discharged and discriminated against by the Defendant in violation of
14

15   NRS 613.333(1) because of his lawful use of a product in Nevada.

16      98. The Plaintifflost wages and benefits ofemployment as a result ofDefendant's violation of

17   NRS 613.333(1) in an amount in excess of$15,000.00, the exact amount to be determined at trial.
18
        99. The Plaintiffis entitled to equitable relief in the nature ofan order ofreinstatement without
19
     loss of position, seniority, or benefits.
20
         100. The Plaintiff is entitled to liquidated damages in an amount equal to his lost wages and
21
     benefits pursuant to NRS 613.333(2)(d).
22

23       101. The Plaintiff is entitled to his reasonable costs, including court costs and attorney fees

24   pursuant to NRS 613.333(3).

25

26

27

28

                                                         16
                           Case 3:21-cv-00398-RCJ-WGC Document 1-1 Filed 08/31/21 Page 18 of 19




                            1           WHEREFORE,Plaintiffexpressly reserves the right to amend his Complaint at or before
                            2   the time of trial of the action herein to include all items of damages not yet ascertained, and
                            3
                                demands judgment against the Defendants, upon each of them, as follows:
                            4
                                   A.      All applicable monetary reliefprovided for under Federal law,common law and Nevada
                            5
                                           state law including, but not limited, to the following:
                            6

                            7                      1. Money damages in excess of $15,000.00;

                            8                     2. Economic damages including, but not limited to, lost wages or income and

                            9                         benefits of employment, incidental and consequential damages;
                           10
                                                  3. Equitable and extraordinary relief in the form ofan order reinstating Plaintiff
                           11
                                                      to his position/shift in accordance with NRS,Title VII, Section 1981 and/or
                           12
                                                      other applicable law, or front pay in lieu of reinstatement;
                           13
             - m04.1                              4. General damages including emotional distress and general economic harm;
                           14
c.T.4
        .t c4,¢
                     g     15                     5. Nominal damages if appropriate;
        cI     c,1   LT-
06
                           16                     6. All available remedies under NRS 613.333;
H
                     g, 17                        7. Punitive and/or Exemplary damages to deter the Defendants from future
                           18
                                                      malicious,fraudulent, willfully illegal, and/or oppressive conduct ofa similar
                           19
                                                      nature;
                           20
                                                  8. Pre-judgment and post-judgment interest on the amounts awarded at the
                           21
                                                      prevailing legal rate;
                           22

                           23                     9. For an additional amount to account for any taxes Plaintiff may be called

                           24                         upon to pay in relation to any award made herein;
                           25                      10. Reasonable attorney fees, reasonable expert witness fees, and other costs of
                           26
                                                      the action pursuant to federal and state,statute, agreement, or court rule; and
                           27

                           28

                                                                                17
           Case 3:21-cv-00398-RCJ-WGC Document 1-1 Filed 08/31/21 Page 19 of 19




            1    B. A trial by jury on all issues that may be tried to a jury; and/or

           2     C. For such other and further relief as the Court may deem just and proper.
            3
                    DATED August 3, 2021
            4
                                                                  /s/ James P. Kemp
           5                                                JAMES P. KEMP,ESQ.
                                                            Nevada Bar No.: 6375
           6                                                KEMP & KEMP
            7                                               7435 W. Azure Drive, Ste 110
                                                            Las Vegas, NV 89130
           8                                                702-258-1183 ph./702-258-6983 fax

            9                                               Attorneysfor Plaintiff
           10

           11

           12
      en
      00
           13

00
      -    14
z
a
      x    15
      •
t/512
•c.7 07,   16

crt        17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

                                                              18
